Citation Nr: 9926059	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-19 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to August 
1973.  

The veteran's claim for service connection for PTSD was 
originally denied in July 1996.  That decision was confirmed 
in June 1997.  The current claim arises from a January 1998 
rating action.  


FINDINGS OF FACT

1.  In a July 1996 decision, the Regional Office (RO) denied 
service connection for PTSD, based upon the absence of a 
confirmed diagnosis of that disorder.  

2.  In a June 1997 rating action, the RO again denied service 
connection for PTSD, since the evidence did not 
satisfactorily demonstrate that the veteran was exposed to 
in-service trauma.  

2.  The evidence entered into the claims file since the RO's 
decisions of July 1996 and June 1997, includes VA medical 
records confirming that the veteran has been diagnosed as 
having PTSD, and historical records indicating enemy attacks 
in the area about which the veteran apparently served in 
Vietnam. 


CONCLUSION OF LAW

Evidence received since the RO denied service connection for 
PTSD in July 1996 and June 1997, is new and material, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection for PTSD requires medical 
evidence reflecting a current, clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and medical evidence of a 
link, or causal nexus, between current symptomatology and the 
claimed in-service stressor.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f), as amended at 64 Fed. Reg. 32,807-808 (June 18, 
1999).

In this case, the veteran was first denied service connection 
for PTSD in a July 1996 rating action.  This was based on the 
absence of medical evidence reflecting that the veteran was 
diagnosed to have that disability, as well as the absence of 
evidence reflecting his exposure to stressful events during 
service.  This decision was confirmed in a June 1997 rating 
action.  Although by that time, the veteran had submitted VA 
medical records reflecting he was diagnosed to have PTSD, the 
RO concluded that there was insufficient evidence that the 
veteran experienced any in-service trauma that would 
precipitate PTSD.  (In this regard, the veteran claimed that 
he was a member of two separate convoys that came under 
attack.  In the first, he claimed to have comforted the 
wounded, and in the second, that a driver was killed.  He 
also claimed that in this second attack, he returned 
gunfire.)   

The veteran did not appeal the RO's July 1996 or June 1997 
decisions and, under the law, they are not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104(a).  In order to reopen his claim, the 
veteran must present new and material evidence with respect 
thereto.  38 U.S.C.A. § 5108.

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
submitted since the 1996 and 1997 decisions by the RO, we 
must first note that the United States Court of Appeals for 
Veterans Claims had previously held that the Secretary of 
Veterans Affairs, and, on appeal, the Board, were required to 
perform a two-step analysis when a claimant sought to reopen 
a claim based upon new evidence.  First, it was to be 
determined whether the evidence was "new and material."  
Second, if the Board determined that the claimant had 
produced new and material evidence, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet.App. 144 (1991).  Whether the new evidence 
was "material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).

The Court recently held that the two-step Manio process has 
been replaced with a three-step process.  See Elkins v. West, 
12 Vet.App. 209 (1999) (en banc), interpreting and applying a 
decision of the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998).  The procedure which we must now follow is - first, it 
must be determined whether the appellant has presented new 
and material evidence under 38 C.F.R. § 3.156(a); second, 
after the claim has been reopened, it must be determined 
whether, based upon all the evidence of record, the claim, as 
reopened, is well grounded; third, if the claim is well 
grounded, the merits of the claim must be addressed and, if 
ripe for decision, adjudicated.  Winters v. West, 12 Vet.App. 
203, 206 (1999) (en banc).  In addition, Hodge overruled 
Colvin and its progeny as to the materiality element of the 
new-and-material-evidence test.  See Elkins, supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.

As to the materiality standard, the Federal Circuit's holding 
in Hodge was recently interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's claim of service connection for 
PTSD, is that which has been submitted since the RO's 
decision in June 1997.  

Evidence submitted since the RO's June 1997 decision includes 
a statement from a VA physician dated in December 1997, and 
historical records submitted by the veteran's representative.  
The VA physician's statement confirms that the veteran is 
diagnosed to have PTSD.  The historical records are 
apparently excerpts from the "Operational Report-Lessons 
Learned" of the US Army Support Command, Cam Ranh Bay, 
Vietnam for various periods of time between January 1970 and 
July 1970.  These documents reflect that various attacks by 
enemy forces took place in the Cam Ranh Bay area, and that 
various convoys were attacked.  

In the Board's view, the evidence added to the record since 
June 1997 offers greater support to the veteran's underlying 
contention that he developed PTSD as a result of the 
experiences he described in service.  Although there remains 
some question as to whether the specific events the veteran 
described in service can be corroborated, and whether or not 
the diagnosis of PTSD would be appropriate after attempts at 
corroborating those events are made, we believe that, under 
the recent precedential caselaw, the new evidence bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a) (1998); 38 U.S.C.A. § 5108 (West 
1991).

Therefore, although we express no opinion as to the ultimate 
outcome of this claim, the Board concludes that the veteran 
has submitted evidence that is new and material, and the 
claim for service connection for PTSD is hereby reopened.





ORDER


To the extent the Board has determined that new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for PTSD, the appeal is granted.


REMAND

Having concluded that the veteran has reopened his claim for 
service connection for PTSD, the Board is of the opinion that 
additional development is necessary prior to entering a final 
determination regarding a decision on the underlying merits 
of the claim.  As indicated above, establishing service 
connection for PTSD requires medical evidence reflecting a 
current, clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and medical evidence of a link, or causal 
nexus, between current symptomatology and the claimed in-
service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f), as 
amended at 64 Fed. Reg. 32,807-808 (June 18, 1999).  

In the case of Cohen v. Brown, 10 Vet.App. 128, 138 (1997), 
the Court reiterated the three elements, listed above, 
required by section 3.304(f) to warrant a grant of service 
connection for PTSD.  The Court noted, however, that, for a 
claim for PTSD to be well grounded, the veteran need only 
submit medical evidence of a current disability, lay evidence 
(presumed to be credible at this stage of the claim) of an 
in-service stressor, and medical evidence of a nexus between 
service and the current PTSD disability.  Cohen, supra, at 
136-137.  

Once a PTSD claim has been determined to be well grounded, 
however, does not necessarily mean the claim will be granted.  
As the Court has emphasized,

even though . . . the appellant has presented a 
well-grounded claim for service connection for 
PTSD, "eligibility for a PTSD service-connection 
award requires" more; specifically, "(1) [a] 
current, clear medical diagnosis of PTSD . . . ; 
(2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptom-atology and the specific claimed in-
service stressor."

Gaines v. West, 11 Vet.App. 353, 357 (1998), citing Cohen, 
supra, and Suozzi v. Brown, 10 Vet.App. 307 (1997) (emphasis 
in original).

In addition, if the veteran did not engage in combat with the 
enemy, or the claimed stressors are not related to combat, 
then the veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen, supra; Moreau v. Brown, 9 Vet.App. 389 
(1996); Dizoglio v. Brown, 9 Vet.App. 163 (1996).  Service 
department records must support, and not contradict, the 
veteran's testimony regarding non-combat stressors.  Doran v. 
Brown, 6 Vet.App. 283 (1994).  The question of whether the 
veteran was exposed to a stressor in service is a factual 
one, and VA adjudicators are not bound to accept 
uncorroborated accounts of stressors or medical opinions 
based upon such accounts.  Wood v. Derwinski, 1 Vet.App. 190 
(1991), aff'd on reconsideration, 1 Vet.App. 406 (1991); 
Wilson v. Derwinski, 2 Vet.App. 614 (1992).  In sum, whether 
the evidence establishes the occurrence of stressors is a 
question of fact for adjudicators, and whether stressors that 
occurred were of sufficient gravity to cause or to support a 
diagnosis of PTSD is a question of fact for medical 
professionals.

In this case, the veteran contends he developed PTSD as a 
result of the attacks he experienced while on convoys in 
Vietnam.  A review of the medical evidence reflects that the 
veteran has been diagnosed to have PTSD based on these 
events.  It does not appear, however, that any attempt to 
verify these events has been made by the RO.  In this regard, 
it is acknowledged that the veteran did not respond to 
requests for information from the RO.  At the same time, 
however, the unit to which the veteran was assigned in 
Vietnam was already known, and the time in which he so served 
was also known.  Therefore, it would seem that there was 
adequate information available to attempt to confirm the 
stressful events the veteran described.  Accordingly, an 
attempt should be made to ascertain whether the convoy 
attacks that the veteran described can be confirmed.  

Under the circumstances described above, this case is 
remanded to the RO for the following:

1.  The RO should contact the veteran and ask him 
to identify all sources of treatment received for 
PTSD since 1996, and to furnish signed 
authorizations for release to VA of private medical 
records in connection with each non-VA source he 
identifies.  Copies of the medical records from all 
sources he identifies should then be requested. 

2.  The veteran should be asked to provide a 
description of those events he believes 
precipitated his onset of PTSD.  This should 
include, as specifically as the veteran is able to 
provide the information, the dates any such 
event(s) occurred as well as the names and 
designations of military units involved, the names 
of individuals involved, and the units to which 
they were assigned.  

3.  Upon receipt of any response from the veteran 
with respect to paragraph number 2, above, the RO 
should contact any appropriate agency, including 
the United States Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 Cissna 
Rd., Suite 101, Springfield, VA 22150-3197, to 
attempt to verify those events the veteran has 
describes.  Regardless of the veteran's response to 
paragraph number 2, above, the RO should contact 
USASCRUR, or other appropriate agency, and attempt 
to verify whether a convoy in which members of C 
Co. USAD participated, was attacked in December 
1969.  An attempt should also be made to verify 
whether a convoy in which members of either HHC 
USAD or C Co. USAD participated, was attacked 
between September 1969 and September 1970, 
resulting in the death of at least one US soldier.  
Moreover, if, as a result of any development 
undertaken by this Remand, it would be logical to 
contact other agencies to establish the occurrence 
of a stressful event, or to verify other events, 
that development should be accomplished.  

3.  Next, the RO must make a specific 
determination, based upon the complete record, 
as to whether the veteran was exposed to a 
stressor or stressors in service, and if so, the 
nature of the specific stressor or stressors.  
The RO must also specifically render a finding 
as to whether the veteran "engaged in combat 
with the enemy."  If the RO determines that the 
record establishes the existence of a stressor 
or stressors, the RO must specify what stressor 
or stressors in service it has determined are 
established by the record.  In reaching this 
determination, the RO should address any 
credibility issues raised by the record.  

4.  Upon completion of the above, the veteran 
should be afforded a VA psychiatric examination.  
The purpose of this examination will be to 
determine whether the complete record supports a 
clear diagnosis of PTSD.  If the veteran is 
found to have PTSD, the examiner should express 
an opinion for the record on whether the 
veteran's claimed stressors from his military 
service are etiologically related to any current 
PTSD.  The examining physician should 
specifically identify which stressors are linked 
to any diagnosed PTSD, with reference to the 
stressor(s) determined by the RO to be 
established by the record.  All tests deemed 
necessary by the examiner must be conducted and 
the clinical findings and reasoning which form 
the basis of the opinions requested should be 
clearly set forth.  In the event the examiner 
finds that the veteran does not have PTSD, he or 
she should reconcile that conclusion with that 
of other physicians who may have differed with 
it.  The claims folder and a copy of this Remand 
must be made available to the examiner prior to 
the examination in order that he or she may 
review pertinent aspects of the veteran's 
service and medical history.  A notation to the 
effect that this record review took place should 
be included in the examination report.  

5.  Next, the RO should review the evidence of 
record, and then readjudicate its determination 
regarding the veteran's attempt to establish 
service connection for PTSD.  If this claim 
continues to be denied, the RO should furnish 
the veteran, and his representative, a 
supplemental statement of the case.  They should 
then be given an opportunity to respond before 
the case is returned to the Board.  

By this Remand, the Board intimates no opinion as to the 
ultimate outcome of this case, and although the veteran need 
take no action until otherwise notified, he may furnish 
additional evidence and argument while the case is in Remand 
status.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

 

